 328 NLRB No. 441NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Mi Sook d/b/a Lee™s Market and Local 169, UNITE,AFLŒCIO. Case 29ŒCAŒ22533April 30, 1999DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS FOX ANDBRAMEUpon a charge filed by the Union on January 26, 1999,the General Counsel of the National Labor RelationsBoard issued a complaint on February 23, 1999, against
Mi Sook d/b/a Lee™s Market, the Respondent, allegingthat it has violated Section 8(a)(1) and (5) of the NationalLabor Relations Act.  Although properly served copies of
the charge and complaint, the Respondent failed to file
an answer.On March 29, 1999, the General Counsel filed a Mo-tion for Summary Judgment with the Board.  On March31, 1999, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent filedno response.  The allegations in the motion are thereforeundisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notes
that unless an answer is filed within 14 days of service,all the allegations in the complaint will be consideredadmitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the charge inCase 29-CA-22533, and the complaint and notice of
hearing subsequently based thereon, were both served on
the Respondent, as were all other documents pertaining
to this proceeding.  As such, the Respondent has been put
on notice of the procedures to be followed by it, includ-ing the requirement that it file an answer to the com-plaint.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in  Brooklyn, NewYork, has been engaged in the sale of fruits, vegetables,and other consumer goods.  During the past year, theRespondent, in the course of its business operations, de-rived gross revenues in excess of $500,000 and pur-chased and received at its Brooklyn facility, fruits, vege-tables, and goods valued in excess of $5000 directly frompoints located outside the State of New York.  We findthat the Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act and that the Union is a labor organization within
the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESThe following unit of employees of the Respondent,the unit, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9(b)
of the Act.All full-time and regular part-time employees, em-ployed by Respondent at its Brooklyn facility, exclud-ing all office clerical employees, guards and supervi-sors as defined in Section 2(11) of the Act.Since November 12, 1998, and at all times material,the Union has been the exclusive bargaining representa-tive of the unit, based on Section 9(a) of the Act.Since on or about December 14, 1998, the Union, byits agents, requested that the Respondent bargain collec-tively with it as the exclusive collective-bargaining rep-resentative of the employees in the unit with respect totheir rates of pay, wages, hours of employment, and other
terms and conditions of employment.  Since on or about
December 14, 1998, the Respondent has failed and re-fused to recognize and bargain with the Union as theexclusive collective-bargaining representative of the em-ployees in the unit.CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has been failing and refusing to bargain collectivelywith the exclusive collective-bargaining representative of
its employees, and has thereby engaged in unfair labor
practices affecting commerce within the meaning of Sec-tion 8(a)(1) and (5) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed toeffectuate the policies of the Act.  Specifically, havingfound that the Respondent has violated Section 8(a)(1)and (5) by failing since December 14, 1998, to recognize
and bargain with the Union, we shall order the Respon-dent to recognize and bargain in good faith with the Un-ion as the exclusive collective-bargaining representativeof the employees in the unit, and, if an understanding is
reached, to embody the understanding in a signed agree-ment. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Mi Sook d/b/a Lee™s Market, Brooklyn,New York, its officers, agents, successors, and assigns,shall1.Cease and desist from(a) Failing and refusing to recognize and bargain withLocal 169, UNITE, AFLŒCIO as the exclusive bargain-ing representative of the employees in the appropriateunit set forth below.  The appropriate unit is:All full-time and regular part-time employees, em-ployed by Respondent at its Brooklyn facility, exclud-ing all office clerical employees, guards and supervi-sors as defined in Section 2(11) of the Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Upon request, recognize and bargain in good faithwith Local 169, UNITE, AFLŒCIO with respect to ratesof pay, wages, hours of employment, and other terms andconditions of employment of the employees in the unit,and, if an understanding is reached, embody the under-standing in a signed agreement.(b) Within 14 days after service by the Region, post atits facility in Brooklyn, New York, copies of the attachednotice marked ﬁAppendix.ﬂ1  Copies of the notice, onforms provided by the Regional Director for Region 29,after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,
defaced or covered by any other material.  In the eventthat, during the pendency of these proceedings, the Re-                                                       1 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂspondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employed
by the Respondent at any time since December 14, 1998.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C.   April 30, 1999John C. Truesdale,                        ChairmanSarah M. Fox,                                 MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT fail and refuse to recognize and bargainwith Local 169, UNITE, AFLŒCIO as the exclusive bar-gaining representative of our employees in the appropri-ate unit set forth below.  The appropriate unit is:All full-time and regular part-time employees, em-ployed by us at our Brooklyn facility, excluding all of-fice clerical employees, guards and supervisors as de-fined in Section 2(11) of the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, recognize and bargain in goodfaith with Local 169, UNITE, AFLŒCIO with respect torates of pay, wages, hours of employment and other
terms and conditions of employment, of our employees
in the unit, and put in writing and sign any agreement
reached with the Union.MI SOOK D/B/A LEE™S MARKET